
	
		II
		111th CONGRESS
		1st Session
		S. 843
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2009
			Mr. Lautenberg (for
			 himself, Mr. Reed,
			 Mr. Whitehouse, Mr. Schumer, Mr.
			 Kerry, Mr. Kennedy,
			 Mr. Levin, Mrs.
			 Feinstein, Mr. Durbin,
			 Mr. Cardin, Mrs. Gillibrand, and Mr.
			 Menendez) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To establish background check procedures for gun
		  shows.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Gun Show Background Check Act of
			 2009.
		2.Gun show
			 background check
			(a)FindingsCongress finds that—
				(1)approximately
			 5,200 traditional gun shows are held annually across the United States,
			 attracting thousands of attendees per show and hundreds of Federal firearms
			 licensees and nonlicensed firearms sellers;
				(2)traditional gun
			 shows, as well as flea markets and other organized events, at which a large
			 number of firearms are offered for sale by Federal firearms licensees and
			 nonlicensed firearms sellers, form a significant part of the national firearms
			 market;
				(3)firearms and
			 ammunition that are exhibited or offered for sale or exchange at gun shows,
			 flea markets, and other organized events move easily in and substantially
			 affect interstate commerce;
				(4)in fact, even
			 before a firearm is exhibited or offered for sale or exchange at a gun show,
			 flea market, or other organized event, the gun, its component parts,
			 ammunition, and the raw materials from which it is manufactured have moved in
			 interstate commerce;
				(5)gun shows, flea
			 markets, and other organized events at which firearms are exhibited or offered
			 for sale or exchange, provide a convenient and centralized commercial location
			 at which firearms may be bought and sold anonymously, often without background
			 checks and without records that enable gun tracing;
				(6)at gun shows,
			 flea markets, and other organized events at which guns are exhibited or offered
			 for sale or exchange, criminals and other prohibited persons obtain guns
			 without background checks and frequently use guns that cannot be traced to
			 later commit crimes;
				(7)since the
			 enactment of the Brady Handgun Violence Prevention Act (Public Law 103–59; 107
			 Stat. 1536) in 1993, over 100,000,000 background checks have been performed by
			 Federal firearms licensees, denying guns to more than 1,600,000 illegal
			 buyers;
				(8)many persons who
			 buy and sell firearms at gun shows, flea markets, and other organized events
			 cross State lines to attend these events and engage in the interstate
			 transportation of firearms obtained at these events;
				(9)gun violence is a
			 pervasive, national problem that is exacerbated by the availability of guns at
			 gun shows, flea markets, and other organized events;
				(10)firearms
			 associated with gun shows have been transferred illegally to residents of
			 another State by Federal firearms licensees and nonlicensed firearms sellers,
			 and have been involved in subsequent crimes including drug offenses, crimes of
			 violence, property crimes, and illegal possession of firearms by felons and
			 other prohibited persons; and
				(11)Congress has the
			 power, under the interstate commerce clause and other provisions of the
			 Constitution of the United States, to ensure, by enactment of this Act, that
			 criminals and other prohibited persons do not obtain firearms at gun shows,
			 flea markets, and other organized events.
				(b)DefinitionsSection
			 921(a) of title 18, United States Code, is amended by adding at the end the
			 following:
				
					(36)Gun
				showThe term gun show means any event—
						(A)at which 50 or
				more firearms are offered or exhibited for sale, transfer, or exchange, if 1 or
				more of the firearms has been shipped or transported in, or otherwise affects,
				interstate or foreign commerce; and
						(B)at which—
							(i)not fewer than 20
				percent of the exhibitors are firearm exhibitors;
							(ii)there are not
				fewer than 10 firearm exhibitors; or
							(iii)50 or more
				firearms are offered for sale, transfer, or exchange.
							(37)Gun show
				promoterThe term gun show promoter means any person
				who organizes, plans, promotes, or operates a gun show.
					(38)Gun show
				vendorThe term gun show vendor means any person who
				exhibits, sells, offers for sale, transfers, or exchanges 1 or more firearms at
				a gun show, regardless of whether or not the person arranges with the gun show
				promoter for a fixed location from which to exhibit, sell, offer for sale,
				transfer, or exchange 1 or more
				firearms.
					.
			(c)Regulation of
			 firearms transfers at gun shows
				(1)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Regulation of
				firearms transfers at gun shows
							(a)Registration of
				gun show promotersIt shall be unlawful for any person to
				organize, plan, promote, or operate a gun show unless that person—
								(1)registers with
				the Attorney General in accordance with regulations promulgated by the Attorney
				General; and
								(2)pays a
				registration fee, in an amount determined by the Attorney General.
								(b)Responsibilities
				of gun show promotersIt shall be unlawful for any person to
				organize, plan, promote, or operate a gun show unless that person—
								(1)before
				commencement of the gun show, verifies the identity of each gun show vendor
				participating in the gun show by examining a valid identification document (as
				defined in section 1028(d)(3)) of the vendor containing a photograph of the
				vendor;
								(2)before
				commencement of the gun show, requires each gun show vendor to sign—
									(A)a ledger with
				identifying information concerning the vendor; and
									(B)a notice advising
				the vendor of the obligations of the vendor under this chapter;
									(3)notifies each
				person who attends the gun show of the requirements of this chapter, in
				accordance with such regulations as the Attorney General shall prescribe;
				and
								(4)maintains a copy
				of the records described in paragraphs (1) and (2) at the permanent place of
				business of the gun show promoter for such period of time and in such form as
				the Attorney General shall require by regulation.
								(c)Responsibilities
				of transferors other than licensees
								(1)In
				generalIf any part of a firearm transaction takes place at a gun
				show, it shall be unlawful for any person who is not licensed under this
				chapter to transfer a firearm to another person who is not licensed under this
				chapter, unless the firearm is transferred through a licensed importer,
				licensed manufacturer, or licensed dealer in accordance with subsection
				(e).
								(2)Criminal
				background checksA person who is subject to the requirement of
				paragraph (1)—
									(A)shall not
				transfer the firearm to the transferee until the licensed importer, licensed
				manufacturer, or licensed dealer through which the transfer is made under
				subsection (e) makes the notification described in subsection (e)(3)(A);
				and
									(B)notwithstanding
				subparagraph (A), shall not transfer the firearm to the transferee if the
				licensed importer, licensed manufacturer, or licensed dealer through which the
				transfer is made under subsection (e) makes the notification described in
				subsection (e)(3)(B).
									(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				nonlicensed vendor.
								(d)Responsibilities
				of transferees other than licensees
								(1)In
				generalIf any part of a firearm transaction takes place at a gun
				show, it shall be unlawful for any person who is not licensed under this
				chapter to receive a firearm from another person who is not licensed under this
				chapter, unless the firearm is transferred through a licensed importer,
				licensed manufacturer, or licensed dealer in accordance with subsection
				(e).
								(2)Criminal
				background checksA person who is subject to the requirement of
				paragraph (1)—
									(A)shall not receive
				the firearm from the transferor until the licensed importer, licensed
				manufacturer, or licensed dealer through which the transfer is made under
				subsection (e) makes the notification described in subsection (e)(3)(A);
				and
									(B)notwithstanding
				subparagraph (A), shall not receive the firearm from the transferor if the
				licensed importer, licensed manufacturer, or licensed dealer through which the
				transfer is made under subsection (e) makes the notification described in
				subsection (e)(3)(B).
									(e)Responsibilities
				of licenseesA licensed importer, licensed manufacturer, or
				licensed dealer who agrees to assist a person who is not licensed under this
				chapter in carrying out the responsibilities of that person under subsection
				(c) or (d) with respect to the transfer of a firearm shall—
								(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed importer, licensed manufacturer, or licensed dealer to the designated
				transferee (although a licensed importer, licensed manufacturer, or licensed
				dealer complying with this subsection shall not be required to comply again
				with the requirements of section 922(t) in delivering the firearm to the
				nonlicensed transferor), and notify the nonlicensed transferor and the
				nonlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer
				is subject to the requirements of section 922(t)(1), of any receipt by the
				licensed importer, licensed manufacturer, or licensed dealer of a notification
				from the national instant criminal background check system that the transfer
				would violate section 922 or would violate State law;
									(4)not later than 10
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which report—
									(A)shall be on a
				form specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to any person involved in
				the transfer who is not licensed under this chapter;
									(5)if the licensed
				importer, licensed manufacturer, or licensed dealer assists a person other than
				a licensee in transferring, at 1 time or during any 5 consecutive business
				days, 2 or more pistols or revolvers, or any combination of pistols and
				revolvers totaling 2 or more, to the same nonlicensed person, in addition to
				the reports required under paragraph (4), prepare a report of the multiple
				transfers, which report shall be—
									(A)prepared on a
				form specified by the Attorney General; and
									(B)not later than
				the close of business on the date on which the transfer occurs, forwarded
				to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record
				of the transfer as part of the permanent business records of the licensed
				importer, licensed manufacturer, or licensed dealer.
								(f)Records of
				licensee transfersIf any part of a firearm transaction takes
				place at a gun show, each licensed importer, licensed manufacturer, and
				licensed dealer who transfers 1 or more firearms to a person who is not
				licensed under this chapter shall, not later than 10 days after the date on
				which the transfer occurs, submit to the Attorney General a report of the
				transfer, which report—
								(1)shall be in a
				form specified by the Attorney General by regulation;
								(2)shall not include
				the name of or other identifying information relating to the transferee;
				and
								(3)shall not
				duplicate information provided in any report required under subsection
				(e)(4).
								(g)Firearm
				transaction definedIn this section, the term firearm
				transaction—
								(1)includes the
				offer for sale, sale, transfer, or exchange of a firearm; and
								(2)does not include
				the mere exhibition of a
				firearm.
								.
				(2)PenaltiesSection
			 924(a) of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(8)(A)Whoever knowingly
				violates section 932(a) shall be fined under this title, imprisoned not more
				than 5 years, or both.
							(B)Whoever knowingly violates subsection
				(b) or (c) of section 932, shall be—
								(i)fined under this title, imprisoned
				not more than 2 years, or both; and
								(ii)in the case of a second or
				subsequent conviction, fined under this title, imprisoned not more than 5
				years, or both.
								(C)Whoever willfully violates section
				932(d), shall be—
								(i)fined under this title, imprisoned
				not more than 2 years, or both; and
								(ii)in the case of a second or
				subsequent conviction, fined under this title, imprisoned not more than 5
				years, or both.
								(D)Whoever knowingly violates subsection
				(e) or (f) of section 932 shall be fined under this title, imprisoned not more
				than 5 years, or both.
							(E)In addition to any other penalties
				imposed under this paragraph, the Attorney General may, with respect to any
				person who knowingly violates any provision of section 932—
								(i)if the person is registered
				pursuant to section 932(a), after notice and opportunity for a hearing, suspend
				for not more than 6 months or revoke the registration of that person under
				section 932(a); and
								(ii)impose a civil fine in an amount
				equal to not more than
				$10,000.
								.
				(3)Technical and
			 conforming amendmentsChapter 44 of title 18, United States Code,
			 is amended—
					(A)in the chapter
			 analysis, by adding at the end the following:
						
							
								Sec. 932. Regulation of firearms transfers at gun
				shows.
							
							;
				  
						and(B)in the first
			 sentence of section 923(j), by striking a gun show or event and
			 inserting an event.
					(d)Inspection
			 authoritySection 923(g)(1) is amended by adding at the end the
			 following:
				
					(E)Notwithstanding
				subparagraph (B), the Attorney General may enter during business hours the
				place of business of any gun show promoter and any place where a gun show is
				held for the purposes of examining the records required by sections 923 and 932
				and the inventory of licensees conducting business at the gun show. Such entry
				and examination shall be conducted for the purposes of determining compliance
				with this chapter by gun show promoters and licensees conducting business at
				the gun show and shall not require a showing of reasonable cause or a
				warrant.
					.
			(e)Increased
			 penalties for serious recordkeeping violations by
			 licenseesSection 924(a)(3) of title 18, United States Code, is
			 amended to read as follows:
				
					(3)(A)Except as provided in
				subparagraph (B), any licensed dealer, licensed importer, licensed
				manufacturer, or licensed collector who knowingly makes any false statement or
				representation with respect to the information required by this chapter to be
				kept in the records of a person licensed under this chapter, or violates
				section 922(m) shall be fined under this title, imprisoned not more than 1
				year, or both.
						(B)If the violation described in
				subparagraph (A) is in relation to an offense—
							(i)under paragraph (1) or (3) of
				section 922(b), such person shall be fined under this title, imprisoned not
				more than 5 years, or both; or
							(ii)under subsection (a)(6) or (d) of
				section 922, such person shall be fined under this title, imprisoned not more
				than 10 years, or
				both.
							.
			(f)Increased
			 penalties for violations of criminal background check requirements
				(1)PenaltiesSection
			 924(a) of title 18, United States Code, is amended—
					(A)in paragraph (5),
			 by striking subsection (s) or (t) of section 922 and inserting
			 section 922(s); and
					(B)by adding at the
			 end the following:
						
							(9)Whoever knowingly
				violates section 922(t) shall be fined under this title, imprisoned not more
				than 5 years, or
				both.
							.
					(2)Elimination of
			 certain elements of offenseSection 922(t)(5) of title 18, United
			 States Code, is amended by striking and, at the time and all
			 that follows through State law.
				(g)Effective
			 dateThis Act and the amendments made by this section shall take
			 effect 180 days after the date of enactment of this Act.
			
